11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Jacob Nicholas Hudson,                         * From the 238th District
                                                 Court of Midland County,
                                                 Trial Court No. CR32487.

Vs. No. 11-15-00047-CR                         * June 30, 2016

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.